989 A.2d 604 (2010)
295 Conn. 908
STATE of Connecticut
v.
Corey J. HART.
Supreme Court of Connecticut.
Decided February 25, 2010.
Raymond L. Durelli, special public defender, in support of the petition.
Adam E. Mattei, special deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 118 Conn.App. 763, 986 A.2d 1058 (2010), is denied.
VERTEFEUILLE, J., did not participate in the consideration of or decision on this petition.